WENTWORTH, J.,
concurring and dissenting.
I agree with the affirmance of the order on the merits of the claim, but with respect to the award of attorney fees I am unable to find that the evidence in this case meets the test applied in Singletary v. Mangham *1083Construction Co., 418 So.2d 1138, 1139, 471 So.2d 635, for award of fees under section 440.34(2), Florida Statutes, for controverting compensability of a second injury when “that injury is the direct and natural result of a compensable primary injury,” 418 So.2d 1139. There appears to me in this case to have been no contention, and no evidence, that claimant’s fall at home was the result of her conceded compensa-ble injury.
Carrier’s contention that the ensuing disability was attributable solely to the second accident, and our conclusion to the contrary, do not meet the statutory requirement that “the claimant prevails on the issue of compensability” of an injury following a carrier denial “that an injury occurred for which compensation benefits are payable.” Claimant has prevailed, instead, on the issue of continued causal relation between her initial injury and the claimed temporary disability following aggravation by a noncompensable accident. Since I am unable to determine, as was the case in Singletary, that the second injury was compensable, I would reverse the award of a fee.